Ruffin, C. J.
The Court thinks the judgment should be affirmed. There is not only an acknowledgment of the original justice of the debt, and of its being just still, with the proviso only, that it had not been paid by a particular person named, but also an express promise then, to pay the debt, unless or if the defendant could not prove the payment had been made by that person. The defendant undertook in substance, to prove payment by an individual named, or, upon failure thereof, to pay the money. Upon the strength of that undertaking the onus was on the defendant, since he designated, with precision, the fact on which he relied for his discharge, and the person by whom, he engaged to establish the fact affirmatively.
Per Curiam. Judgment affirmed.